t c summary opinion united_states tax_court jean i tedford petitioner v commissioner of internal revenue respondent docket no 4754-03s filed date ernesto pineda for petitioner sheila r pattison for respondent haines judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code for the relevant year and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar respondent determined the following deficiencies and addition_to_tax in petitioner’s federal income taxes year deficiency dollar_figure dollar_figure dollar_figure addition_to_tax sec_6651 dollar_figure after concessions by the parties the issue for decision is whether the monetary transfers that petitioner and her deceased husband made to a corporation are capital contributions or bona_fide debts that are deductible as business bad_debts under sec_166 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in el paso texas petitioner jean i tedford married j c tedford mr tedford in they were married until mr tedford’s death throughout their marriage mr tedford and petitioner resided in el paso texas mr tedford was born on date petitioner was born on date petitioner concedes that she is liable for an addition_to_tax under sec_6651 for in mr tedford organized border pre-cast concrete inc border a texas corporation border was in the business of construction since border’s incorporation mr tedford and petitioner leased to border all the real_estate that border used for its business operations including the corporate offices plant facilities and storage yard at various times mr tedford and petitioner also leased equipment to border before mr tedford and petitioner made capital investments in border totaling dollar_figure mr tedford was the president and sole shareholder of border he was the key_employee of border and was responsible for managing the business he was generally in the office by a m he would work through the lunch hour and did not leave for home until after p m he worked at least half days on the weekends and also took work home with him mr tedford enjoyed his work and took great pride in managing border he received several awards and other forms of recognition for construction jobs performed by border despite being in his mid-seventies and having had previous heart attacks and a coronary bypass mr tedford had no desire to retire petitioner was the vice president of border petitioner’s job duties consisted of answering the telephone signing checks and driving mr tedford around when his health started to fail border paid officer’s compensation to mr tedford and petitioner during many of its fiscal years ending date to date the amount of officer’s compensation that mr tedford and petitioner received varied greatly in the years it was paid mr tedford and petitioner’s daughter deborah williams ms williams was also employed by border ms williams started taking care of general office duties and payroll for border in over time ms williams took on more duties including assisting mr tedford with personal activities in ms williams became border’s office manager and mr tedford’s personal assistant as office manager ms williams was in charge of billing and collection keeping track of border’s bank account and keeping track of the monetary transfers mr tedford made to border james d edge mr edge became mr tedford and petitioner’s c p a in and became border’s c p a in mr edge prepared border’s federal_income_tax returns for fiscal years he also prepared petitioner’s federal_income_tax returns for before mr edge’s involvement another c p a assisted mr tedford petitioner and border with tax and accounting matters mr edge is not a certified appraiser or an appraisal expert he is also not an expert on construction equipment or auctions mr edge was not designated as an expert witness for this case border obtained a line of credit from sunwest bank of el paso sunwest to help with the operation of its business sunwest held a security_interest in all of border’s assets in addition to property owned by mr tedford and petitioner when border started having cashflow problems mr tedford tried to get more loans from sunwest sunwest notified mr tedford that it would not lend additional funds to border until previous loans were paid mr tedford tried to convince sunwest to release either some of border’s collateral or his and petitioner’s collateral so that loans could be sought from other sources but sunwest also refused this request when mr tedford was unable to acquire additional loans mr edge suggested that mr tedford consider liquidating border mr tedford wanted to continue working however and rejected mr edge’s suggestion when mr tedford decided to use personal finances to aid border mr edge advised mr tedford to make loans to border instead of capital investments in addition to using his own money mr tedford asked petitioner to lend money to border petitioner was hesitant when mr tedford first approached her with the idea because she knew border was struggling financially petitioner however believed mr tedford would repay her so she decided to let him borrow the money in mr tedford began using his and petitioner’s personal funds to transfer sums to border and pay some of border’s business_expenses border used the sums transferred by mr tedford and petitioner to buy supplies and equipment and to make loan payments to sunwest on date mr tedford transferred dollar_figure to border out of the cash-surrender moneys available on two personal insurance policies the transfer is evidenced by a letter from u s life_insurance services corporation u s life letter dated date attached to the front page of the letter is a handwritten post-it note that states border owe sic j c tedford - to be paid over mos pincite int stapled to the letter are copies of two checks totaling dollar_figure both dated date a blank page entitled demand note and copies of the backs and fronts of the same two checks with endorsements on the back of the correspondence is a stamp that reads deposited to the credit of ck endorsement guaranteed sunwest bank of el paso signed by the vice president of sunwest and also signed by mr tedford this transfer is also evidenced in border journal entry no je0106 posted on date by lucy salas border’s bookkeeper at the time in the corporate accounting_records of border the corporate journal entry states borrowed from j c tedford life_insurance in the sum of dollar_figure however the dollar_figure transfer was originally booked as a debit to notes payable and a credit to preferred_stock on date mr tedford signed a document entitled demand note on behalf of border the demand note is printed on border letterhead made payable to the order of j c tedford in the principal sum of dollar_figure bearing interest at the rate of percent per annum the space behind interest payable where the date interest is payable is to be inserted is blank a copy of a check signed by mr tedford dated date is stapled to the demand note the check is made payable to the order of border and has the word loan written on it in mr tedford’s handwriting this transfer of money was entered into border’s aged accounts_payable by vendor on date mr tedford prepared another demand note on behalf of border in the principal sum of dollar_figure bearing interest at the rate of percent per annum the space behind interest payable where the date interest is payable is to be inserted is blank the demand note is unsigned but attached to it is a copy of a check dated date made payable to border for dollar_figure the check is handwritten and signed by mr tedford with the word loan written on it in addition to the above transfers various checks were prepared and signed by mr tedford the word loan was written on the checks some of the checks were written directly to border while others were written to third parties to pay border’s business_expenses petitioner claims that other demand notes had been created for the transfers mr tedford and petitioner made to border petitioner also claims that the business and accounting_records of border were stored in various locations in el paso texas and las cruces new mexico and that it was very difficult to locate and review these records as several of them had been lost or destroyed mr tedford met with ms williams and mr edge and instructed them concerning which advances from his personal accounts constituted loans to border ms williams summarized these checks and provided a summary of the loans along with copies of the checks to mr edge mr tedford also instructed the in-house accountant that these transactions were to be reported as shareholder loans on the accounting books of border mr edge reported these transactions as loans on the accounting_records of border and forms u s corporate_income_tax returns of border for formal loan documents were not executed for most of the transfers mr tedford and petitioner prepared a personal financial statement dated date to obtain a business loan from the u s small_business administration on page two of the application mr tedford and petitioner listed loans due to them from border in the sum of dollar_figure as an other asset in border’s financial statement for border’s fiscal_year ending on date the balance_sheet of border shows an item entitled long-term debt shareholder dollar_figure and the footnotes on page item of the corporate financial statement further disclose and discuss the shareholder loans to border in the sum of dollar_figure border did not report any loans from shareholders on its form_1120 for the fiscal_year ending date however on its form_1120 for the fiscal_year ending date border reported loans from shareholder of dollar_figure border made no payments to mr tedford and petitioner for the amounts they transferred to the corporation however when it was discovered that one of the transfers mr tedford and petitioner made had overpaid an invoice by dollar_figure the overpayment was returned to mr tedford and petitioner petitioner claimed the loans were consequently reduced from dollar_figure to dollar_figure no security was given for the sums mr tedford transferred and the expenses he paid for border in before mr tedford’s death he and petitioner did not seek repayment of the sums they transferred to border interest was not charged or paid on the amounts petitioner claims are loans to border mr tedford suffered a heart attack and died on date pursuant to the terms of mr tedford’s will petitioner was the sole beneficiary and was appointed the independent executrix of mr tedford’s estate on date all of the death_benefits of mr tedford’s personal life_insurance policies were paid to sunwest bank in the sum of dollar_figure as sunwest had required the life_insurance as additional collateral on the working_capital loan that it had made border border ceased operation after mr tedford passed away border sold its assets at an auction on date to pay company debts but continued its efforts to collect its accounts_receivable the gross total for the items sold at auction was dollar_figure on its form_1120 border reported dollar_figure as income from forgiveness of indebtedness petitioner filed her form_1040 u s individual_income_tax_return on date petitioner did not claim any business_bad_debt loss related to border on her form_1040 in date petitioner filed a form 1040x amended u s individual_income_tax_return for on that return petitioner reported in part a business_bad_debt loss of dollar_figure from claimed loans made to border and a dollar_figure stock loss from a worthless investment in border on form 1040x petitioner requested sec_1244 treatment of the stock loss petitioner carried the remaining claimed business_bad_debt loss back to and forward into the years at issue on date respondent mailed to petitioner a notice_of_deficiency for respondent did not challenge the total amount of the transfers of money as claimed on petitioner’s returns respondent did however disallow petitioner’s ordinary_loss treatment of the alleged business_bad_debt and instead allowed petitioner the dollar_figure as a capital_loss respondent also allowed the dollar_figure stock loss for for the capital investments petitioner and mr tedford had made prior to on date petitioner filed a petition for redetermination with the court discussion the issue is whether the monetary transfers that petitioner and her deceased husband made to border are capital contributions or bona_fide debts under sec_166 under sec_166 a taxpayer may deduct bona_fide debts owed to her that become worthless within the taxable_year bona_fide debts are debts which arise from debtor-creditor relationships that are based upon valid and enforceable obligations to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs a gift or contribution_to_capital does not constitute bona_fide debt for the purposes of sec_166 95_tc_257 91_tc_575 sec_1_166-1 income_tax regs the taxpayer bears the burden of showing entitlement to deductions and must show that bona_fide debt existed and that the debt became worthless in the year claimed rule a 74_tc_476 whether a transfer of funds from a shareholder to a corporation constitutes bona_fide debt is a question of fact which must be decided on the basis of all the relevant facts and circumstances in each case calumet indus inc v commissioner supra pincite dixie dairies corp v commissioner supra pincite ga -pac corp v commissioner 63_tc_790 factors ordinarily considered include but are not limited to the names given to the documents that evidence the purported loans the presence or absence of fixed maturity dates with regard to the purported loans the likely source of any repayments whether the taxpayer could or would enforce repayment of the transfers any increase in management participation as a result of the transfers the status of the transfers in relation to debts owed to regular corporate creditors the intent of the parties thin or adequate capitalization the identity of interest between creditor and shareholder the source of interest payments the ability to obtain loans from outside lending institutions the use of funds by the corporation and the failure of the corporation to repay on the due_date am offshore inc v commissioner 97_tc_579 see also tex farm bureau v united_states 725_f2d_307 5th cir calumet indus inc v commissioner supra pincite dixie dairies corp v commissioner supra pincite the above factors serve only as aids in evaluating whether a taxpayer’s transfers of funds to a closely_held_corporation should be considered loans or capital investments 398_f2d_694 3d cir no single factor is controlling moreover because of the myriad factual circumstances under which debt-equity questions can arise all of the factors are not relevant to each case dixie dairies v commissioner supra pincite our analysis of the factors is set forth below i applying the factors a names given to the documents the issuance of a stock certificate indicates a capital_contribution the issuance of a note is indicative of bona_fide debt 318_f2d_38 5th cir affg tcmemo_1962_10 transfers of funds to a closely_held_corporation by its sole shareholder are however subject_to heightened scrutiny and labels attached to these transfers through bookkeeping entries or testimony have limited significance unless the labels are supported by objective evidence fin hay realty co v united_states supra pincite dixie dairies corp v commissioner supra pincite mr tedford also indicated what transferred funds were to be included in the claimed loans by writing loan on selected checks in addition the transfers were listed as loans to shareholders in border’s records and were included as an asset on a personal financial statement for petitioner and mr tedford to the limited extent that this factor indicates bona_fide debt this factor favors petitioner’s position we however find other factors overriding b presence or absence of fixed maturity_date the presence of a fixed maturity_date indicates a fixed obligation to repay a characteristic of a debt obligation the absence of the same on the other hand would indicate that repayment was in some way tied to the fortunes of the business indicative of an equity advance 464_f2d_394 5th cir see also am offshore inc v commissioner supra pincite in the instant case whether or not petitioner and mr tedford would be repaid was contingent upon the success of border’s business other than the due_date on the post-it note attached to the u s life letter no fixed maturity_date existed there was no fixed repayment schedule nor did petitioner show there was any deadline for repayment of balances border owed this factor favors respondent’s position c source of payments if it is impossible to estimate when a monetary transfer will be repaid because repayment is contingent upon future profits a capital_investment is indicated 351_f2d_646 in addition when a debtor’s repayment is contingent upon earnings the lender acts ‘as a classic capital investor hoping to make a profit not as a creditor expecting to be repaid regardless of the company’s success or failure ’ calumet indus inc v commissioner supra pincite quoting 862_f2d_112 7th cir despite knowing that border was struggling financially and that it did not currently have sufficient cashflow to repay them petitioner and mr tedford chose to transfer funds to border border never made any payments to petitioner and mr tedford nor did petitioner and mr tedford know whether border ever would be able to repay them although mr tedford executed demand notes and had the transfers recorded in border’s books it is clear that petitioner and mr tedford would not have demanded payment if it would have imperiled the financial condition of border therefore repayment was dependent upon the fortunes of border’s business and was indicative of a capital_investment this factor favors respondent’s position d the right to enforce repayment an essential element in determining whether a taxpayer intended to enforce repayment of the advance is whether a good- faith intent on the part of the recipient of the funds to make repayment and good-faith intent on the part of the taxpayer to enforce repayment exists see 54_tc_905 we must also consider whether under the facts and circumstances of this case there was a reasonable expectation of repayment in light of the economic realities of the situation see provost v commissioner tcmemo_2000_177 we are not convinced petitioner and mr tedford had good- faith intentions of enforcing repayment the testimony clearly indicated that petitioner and mr tedford understood border’s financial situation and did not intend to require repayment of the transfers unless and until border made a profit in addition petitioner and mr tedford’s continued lending of additional funds refutes the existence of a valid debtor-creditor relationship between border and mr tedford and petitioner with regard to the funds transferred to border see dunnegan v commissioner tcmemo_2002_119 petitioner and mr tedford never demanded nor did they ever receive repayment of the funds or interest thereupon that they transferred to border by contrast border made principal and interest payments to sunwest an outside creditor this factor favors the respondent’s position e increase in management participation if an individual makes a monetary transfer to a corporation and as a result receives an increased right to participate in the management of the corporation such participation tends to demonstrate that the advance was not a bona_fide debt but rather a capital_investment am offshore inc v commissioner t c pincite neither petitioner nor mr tedford received an increased role in border’s management by virtue of the monetary transfers any participation in border’s management by petitioner would have been because of her position as vice president or mr tedford’s complete control of the corporation therefore this factor favors petitioner’s position f status equal or inferior to other creditors whether a monetary transfer is subordinated to an outside creditor bears on whether a taxpayer was acting as a creditor or an investor estate of mixon v united_states supra pincite in addition failure to demand timely repayment effectively subordinates the intercompany debt to the rights of other creditors who receive payment in the interim am offshore inc v commissioner supra pincite citing inductotherm indus inc v commissioner tcmemo_1984_281 affd without published opinion 770_f2d_1071 3d cir petitioner and mr tedford obtained no security_interest in border’s assets whereas sunwest demanded such security border paid all of its other creditors while never making any payments of principal or interest to petitioner and mr tedford when border ceased operation the proceeds from its liquidation auction went first to paying off the loan it had with sunwest none of the proceeds were used to repay petitioner this factor favors respondent’s position g intent of the parties t he inquiry of a court in resolving the debt-equity issue is primarily directed at ascertaining the intent of the parties a r lantz co v united st424_f2d_1330 9th cir citing 314_f2d_620 9th cir affg in part and revg in part on another ground t c memo mr tedford had invested great amounts of time work and money into making border successful border was mr tedford’s livelihood and he wanted to keep border running petitioner and mr tedford knew the extent of border’s financial problems and knew that transferring funds to border was risky knowing all this petitioner and mr tedford still chose to make the transfers although the transfers were treated as debt in border’s records on the basis of the other factors we do not believe petitioner and mr tedford intended or could have reasonably intended the transfers to be bona_fide debt this factor favors respondent’s position h thin or adequate capitalization a monetary transfer to a corporation appears to be a capital_contribution if the corporation is thinly capitalized am offshore inc v commissioner supra pincite at trial mr edge testified as to valuation of border’s assets mr edge is not a certified appraiser nor was he designated as an expert witness on construction equipment or auctions therefore we disregard his testimony as to the valuation of border’s assets there is evidence in the record from which an inference can be drawn that border’s capitalization was inadequate such as petitioner and mr tedford’s continuous transfers of cash and border’s inability to get loans from outside creditors therefore this factor favors respondent’s position i the identity of interest between creditor and shareholder this factor generally compares the equity ownership of stockholders with their position as creditors in order to determine whether there is an identity of interest between the two positions see am offshore inc v commissioner supra pincite mr tedford was the sole shareholder of border therefore this factor does not exist in this case consequently we do not rely upon or apply this factor in making our analysis j source of interest payments this factor is essentially the same as the third factor the source of the payments 827_f2d_1409 9th cir it focuses however on how the parties treated interest as we have stated a true lender is concerned with interest estate of mixon v united_states supra pincite when shareholders transfer sums to a corporation and do not insist that the corporation make interest payments it indicates that the shareholders expect to be paid out of future earnings or through the increased market_value of their equity_interest am offshore inc v commissioner t c pincite citing 396_f2d_630 5th cir border did not and probably financially could not make any interest payments to petitioner and mr tedford during or nor is there evidence that petitioner and mr tedford ever demanded payment of interest this factor favors respondent’s position k ability of border to obtain loans from outside lending institutes t he touchstone of economic reality is whether an outside lender would have made the payments in the same form and on the same terms 89_tc_816 citing 555_f2d_364 3d cir see also calumet indus inc v commissioner t c pincite although the mere fact that a loan could not be obtained from an unrelated source does not preclude the existence of a bona_fide loan 379_f2d_569 evidence that border was unable to obtain loans from outside lenders is an indication that petitioner and mr tedford’s transfers were capital investments petitioner and mr tedford’s financial support of border through the monetary transfers had no security or fixed payment terms and was far more speculative than any transfers an outside party would presumably make see fin hay realty co v united_states f 2d pincite 74_tc_476 this factor favors respondent’s position l use of the funds by the corporation generally the fact that an advance is used to satisfy the daily operating needs of a corporation indicates a bona_fide indebtedness whereas a monetary transfer resembles equity if it is used to acquire capital assets estate of mixon v united_states f 2d pincite mr tedford and petitioner made the transfers to keep border from defaulting on its bank loans and other obligations to pay border’s operating_expenses and to allow border to buy supplies and equipment as the transferred funds were used both to satisfy the daily operating needs of border and to acquire capital assets we conclude this factor is neutral consequently we do not rely upon or apply this factor in making our analysis m failure to repay on the due_date in the instant case there were no fixed dates of repayment petitioner and mr tedford never demanded repayment nor did border ever make any attempt to repay them this factor favors respondent’s position ii conclusion upon consideration of the above factors we hold that the monetary transfers to border from mr tedford and petitioner did not constitute bona_fide loans and therefore the transfers should be treated as capital contributions petitioner may not take a deduction for bad_debt under sec_166 in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
